Citation Nr: 1603831	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  12-02 440	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease prior to May 2, 2011, and in excess of 30 percent thereafter.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1965 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2010 and November 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran appeared at a hearing before the undersigned Acting Veterans Law Judge in September 2013.  A transcript of the hearing is in the Veteran's file.

The Board remanded the case for further development in February 2014 and March 2015, which has not been completed.  

This appeal has been processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and Virtual VA claims processing systems. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the appeal in March 2015 so that the Veteran could be provided with VA examinations to assess the severity of his service-connected coronary artery disease and to determine the etiology of his hypertension.  

A review of the file reflects that the Veteran was not afforded a VA examination to evaluate the severity of his coronary artery disease in compliance with the Board's remand instructions.  

Where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).   

In the March 2015 remand, the Board also requested an opinion regarding the etiology of the Veteran's hypertension.  The Veteran was afforded a VA hypertension examination in July 2015.  The examiner determined that it is less likely than not that his hypertension had its onset during or was caused by his military service.  

After reviewing this opinion, the Board finds it necessary to seek an addendum as the current opinion and rationale does not reflect consideration of the Veteran's contention that his hypertension had initial onset in service; the documented blood pressure reading of 140/80 at separation; and the significance, if any, of a February 1968 approval of a request for VA outpatient treatment for high blood pressure.  An adequate opinion is one that reflects consideration of the Veteran's medical history and a description of the disability with sufficient detail so that the Board's evaluation is an informed determination.  Cf Barr v. Nicholson, 21 Vet. App. 303, 311(2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304(2008). 

As noted, the post-service treatment records contain a VA authorization request for outpatient treatment for high blood pressure dated in February 1968.  The request indicates that the approximate date the Veteran first noticed this condition was in 1967; it also reflects the Veteran's report of having received treatment during military service.  The post-service private and VA treatment records reflect a history of hypertension for many years, including a February 2011 VA treatment record that shows a history of hypertension that began when the Veteran was a young man and first recognized when he was in basic training.  The appeal is remanded for an addendum opinion and rationale that reflects consideration of these factors.

Finally, the RO is to update the claims file with any additional VA and non-VA treatment medical records and other pertinent evidence.  See 38 C.F.R. § 3.159(c)(2) (2015); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain all relevant records of the Veteran's VA treatment from October 2014 to the present.  Efforts to obtain the evidence should be fully documented, and should adhere to following the procedures set forth in 38 C.F.R. § 3.159.  

2.  Return the claims file and a copy of this remand to the July 2015 VA examiner for preparation of an addendum opinion.  If that examiner is not available, another qualified examiner should provide the opinion.

The claims file, AND A COPY OF THE REMAND, must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report.

Based on review of the claims file, the Veteran's contention, the Veteran's medical history (to specifically include his recorded blood pressure of 140/80 at separation and the February 1968 VA authorization request for outpatient treatment for high blood pressure), the examiner is to offer an opinion as to whether it is at least as likely as not (at least a 50 percent or greater probability) that the Veteran's hypertension had its initial onset during service or, is otherwise related to service.  

If the examiner determines that the Veteran's hypertension did not have initial onset in service and is not otherwise related to service, then the examiner is to state whether it is at least as likely as not that the current hypertension had initial onset within one year of the Veteran's separation from service in December 1967. 

Any opinion provided must be supported by a clear rationale, and a discussion of the facts and medical principles involved.  

If it is not possible to provide the requested opinion without resort to speculation, the examiner must state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc.  If there are insufficient facts or data within the claims file, the examiner must identify the relevant tests, specialist opinion, or other information needed to provide the requested opinion. 

3.  Schedule the Veteran for a VA examination to determine the current severity of his coronary artery disease.  The claims file must be made available to the examiner for review in conjunction with the examination.  All necessary tests must be conducted and the examiner must review the results of any testing prior to completion of the report. 

The examination report is to indicate the metabolic equivalent (MET) at which there is dyspnea, fatigue, angina, dizziness, or syncope. 

In assessing the METs level, the examiner must conduct exercise testing unless it is contraindicated by the Veteran's heart condition.  If the examiner determines that exercise testing is contraindicated, he or she must provide an explanation why this is so, and must give an estimation of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing, or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope. 

The examiner should also comment as to the presence of the following: (a) any evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray; (b) any left ventricular dysfunction (in percentage terms of ejection fraction); (c) the frequency and duration of any episodes of congestive heart failure; and (d) any requirement for continuous medication.

All opinions must be supported by a complete rationale.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner must explain why this is so. 

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the appeal.  If either benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. JOHNSON
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

